Opinion on Motion for Rehearing filed May 30, 2002













Opinion on
Motion for Rehearing filed May 30, 2002.
 
 
In The
 
Fourteenth Court of Appeals
_______________
 
NO. 14-01-00477-CR
_______________
 
DENNIS
VALDIVIA DELROSARIO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
_______________
 
On Appeal from County Criminal Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 1047163
_______________
 
O P I N I O
N   O N  
M O T I O N
F O R   R E H E A R I N G
 
            The following opinion is issued in
addition to that issued in this case on January 31, 2002.
            Appellant’s first point of error
complained of the trial court’s failure to comply with Texas Rule of Evidence
612 by refusing to order production of an employment application about which an
officer testified during trial.  Our
original opinion overruled this challenge on the ground that the record does
not reflect that the officer ever used the application to refresh his memory.
            Appellant’s motion for rehearing
contends that our opinion is in error because the record reflects that the officer
refreshed his memory with an offense report while testifying. In addition to
the fact that appellant’s brief complained only about the employment
application, and not the offense report, the record does not
reflect that the trial court refused production of the offense report.
            The trial court’s alleged ruling
consists only of an anonymous handwritten notation in the margin of appellant’s
pre-trial motion for disclosure. 
According to appellant’s original brief, this notation limits production
to documents that were subpoenaed by him and/or were “available.”  Although, the offense report was clearly
available at trial, appellant did not request to see it, cross-examine the
officer with it, or introduce any portions of it into evidence.  See
Tex. R. Evid. 612.  Therefore, even if the handwritten notation
can be considered a ruling, appellant’s motion for rehearing fails to
demonstrate that it refused production of the offense report and is overruled.
 
                                                                                    
                                                                        /s/        Richard H. Edelman
                                                                                    Justice
 
Opinion
filed May 30, 2002.
Panel
consists of Justices Yates, Edelman, and Guzman.
Do Not Publish — Tex. R. App. P. 47.3(b).